Ingraham, J. (dissenting):
I am unable to concur with the presiding justice. The action was brought in aid of executions issued upon judgments obtained by .the plaintiffs to have declared void assignments made by the judg*336ment debtor. A temporary receiver was appointed to take possession of the property, which it was claimed was -fraudulently transferred, to hold the same until the termination of the action. The sale of this property so held' by .the temporary receiver did. not change the character of the property so far as the rights of the parties to the action were affected. The proceeds of the property in the hands of the temporary receiver still remained personal property subject to levy under execution obtained by the plaintiff. The proceeds of the property remained in the hands of the receiver-in place of the property sold, which produced such proceeds. ■ If the assignments and transfers of the property held by the receiver were declared fraudulent and void as to the plaintiff, the property thus held by the receiver was subject to levy under the executions in aid of which the action was brought. The final judgment as entered in this action, and as affirmed by this court, declared such transfers void as to the plaintiffs and upon the entry of that judgment the plaintiffs were entitled to have the sheriff levy upon the property in the hands of the receiver, or the proceeds of that property, when sold by the receiver, with the same force and effect as if no transfers or assignments of the property had been made by the debtor. The appointment of the permanent receiver did -not change the relation of the parties to this property; nor. did the subsequent modification of the judgment of the Special Term, striking out thé provision for the appointment of a permanent receiver, affect the rights of the plaintiffs to have the executions enforced by a levy upon the. property that had been in the custody of the court and held by this receiver, whether ,a temporary of. permanent one. The plaintiffs were. entitled to have the proceeds of property in the hands of the receiver subject to a levy by the sheriff to enforce the executions. The judgment entered in. this action setting aside the assignments or transfers of the property as to these plaintiffs, was in aid of these very executions and the -entry of .that judgment was a binding adjudication upon the parties to the action, that the executions were valid executions which the plaintiffs were entitled to enforce against all leviable property of .the judgment debtor within the jurisdiction of the court. Without proof of the existence of valid executions no judgment could have been rendered setting aside the assignments or transfers, or declaring such *337assignments or transfers void as against the plaintiffs as creditors of the judgment debtor. The rights of the plaintiffs to have the leviable property of tire judgment debtor applied to the satisfaction'of their executions was settled by the judgment, which was affirmed by this court. And where it appeared that this court by its receiver had taken possession of such leviable property, and the court by its final judgment had determined that the plaintiffs were entitled to levy upon the property of the judgment debtor which it held in its hands to satisfy the creditor’s executions,, the plaintiffs were, it seems to me, entitled to an order directing the receiver to allow- the sheriff to levy upon the property of the judgment debtor in his' hands to enforce the judgment of 'the creditors as against the judgment debtor. And the receiver having sold the property and holding the proceeds, it seems to me that the proper order was that made by the court below directing the receiver to deliver to the sheriff the proceeds of the property which was subject to levy, so that the sheriff could make a levy and satisfy the executions.
As to the policy of insurance upon the life of James B. Brewster, it is quite clear that the rights of the debtor under this policy were leviable, whether or not such levy could be made by taking possession of the property, namely, the policy of insurance, or by serving a copy of the warrant of attachment, or notice showing the property attached, upon the insurance company in the manner provided by subdivision 3 of section 649 of the Code of Civil Procedure.
In the case of Kratzenstein v. Lehman (19 App. Div. 229) it was held that service of a copy of the warrant of attachment and a _ notice showing the property attached upon the life insurance company in. the manner provid'ed by the sections of the Code cited above was a valid levy upon the interest of the beneficiary who would be entitled to the beneficiary' interest of thé policy upon the death of the insured. This policy being leviable under executions issued upon plaintiff’s judgment, and the judgment of this court in this action having adjudged that the transfer of this policy of insurance was fraudulent and void as to these plaintiffs, the sheriff was entitled to make a levy to enforce the executions upon this policy of insurance; and the mere formal transfer of the policy of itisur*338anee to the sheriff for the purpose of enabling him to make that levy effectual was, I think, a proper exercise of the power of the court over the property held by it for the purpose of enabling its judgment to be made effectual. I think, therefore, that the order appealed from was right and should be affirmed, with costs.
Order reversed, with ten dollars costs and disbursements, and motion to- confirm referee’s report granted, with ten dollars costs.